Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments (12/8/2020) in response to the office action dated 6/8/2020. Claims 1-20 are pending. Claims 21-32 have been cancelled. In light of the amendments, arguments and Examiner’s amendments below the rejections of record are withdrawn. Claims 1-18 will be cancelled and claims 19-20 are allowed (as amended below). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Kachigian on 2/23/2020. 
The application has been amended as follows: 
1. DELETE claims 1-18. 
2. REWRITE Claim 19 as follows:
19. A method for the treatment of chemotherapy induced alopecia to provide protection from drug induced toxicity comprising the steps of: (i) administering topically a composition comprising a reactive oxygen species inhibitor (ROS) to the scalp of a 
	3. REWRITE claim 20 as follows:
	A method according to claim 19 wherein the scalp is cooled using a cap. 
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claim is to the treatment of chemotherapy induced alopecia to provide protection from drug induced toxicity comprising the steps of: (i) administering topically a composition comprising a reactive oxygen species inhibitor (ROS) to the scalp of a patient (ii) scalp cooling therapy with specific ROS inhibitors as claimed and wherein the ROS inhibitor is cooled after application to temperature of 26 °C or below. 
The closest prior art (De La Charriere, Patt, Tamarkin) teaches composition of the ROS inhibitors and select agents in treating alopecia. Scalp cooling therapy is known in the art to reduce cytotoxic drug induced alopecia. However, the prior art do not teach the combination of ROS inhibitors as in the instant claim with the scalp cooling therapy for chemotherapy induced alopecia to provide protection from drug induced toxicity at the conditions as claimed. Applicants’ have provided data in page 7 as to the cooling therapy reduces the ROS production at 22oC, and at 18oC, and 14oC (nearly attenuates ROS production). Applicants’ provide data for N-acetylcysteine (NAC) (page 9 and drawings), NAC alone provide some cytoprotection but combination of cooling plus the antioxidant/ROS scavenger NAC provides far better protection than each agent alone. The results were particularly more pronounced for the higher drug concentrations and inhibition of ROS renders cooling at oC highly cytoprotective. The results demonstrated by the Applicants’ indicate that although cooling at 26°C or 22°C demonstrates a significant cytoprotective effect, combination of cooling with the ROS inhibitor/scavenger NAC results in better cytoprotection. The findings demonstrate that cooling plus ROS inhibition protects human keratinocytes better, than does cooling alone, from cytotoxicity caused not only by single but also by combinatorial drug treatment. Results from antioxidant quercetin indicate that although cooling or treatment with quercetin alone can provide some cytoprotection, combination of cooling plus the antioxidant/ROS scavenger quercetin provides far better protection than each agent. The prior art do not anticipate or make obvious the claimed method. Thus claims 19-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627